COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JUAN MANUEL VALADEZ, III,                       §               No. 08-19-00222-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                 65th District Court

  D. S. and A. A.,                                §             of El Paso County, Texas

                        Appellees.                §               (TC# 2019DCM5325)

                                                  §
                                             ORDER

        In order to protect the identity of the Appellees who are the subject of this appeal, the

Court has determined on its own motion that it is necessary to identify Appellees by their initials,

D. S. and A. A., in all papers submitted to the Court, including letters, motions, and briefs. See

TEX.R.APP.P. 9.8(c). Additionally, the parties are required to identify the Appellees by initials or

an alias as required by Rule 9.8(c). All documents must be redacted accordingly. The Court will

likewise use initials to identify Appellees in correspondence, orders, and in its opinion and

judgment.

               IT IS SO ORDERED this 4th day of September, 2019.

                                              PER CURIAM